PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,200,860
Issue Date: December 14, 2021
Application No. 16/703,466
Filing or 371(c) Date: 4 Dec 2019
Attorney Docket No. CU-74567 BOE/TNJ
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed April 26, 2022, a request under 37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is DISMISSED.

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee:  Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a) and the processing fee set forth in § 1.17(h) of this chapter.

Petitioner requests issuance of a certificate of correction to change the order of the assignee’s name on the face of the patent.  However, a request under 3.81(b) to change the order of the assignee’s names is not a proper request under 37 CFR 3.81(b).  A certificate of correction cannot be granted for reordering the order of assignee names on a patent.

Telephone inquiries concerning this decision may be directed to the Kimberly Inabinet at (571) 272-4618.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET